IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 5, 2010
                                     No. 08-40775
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee

v.

MAURICE ANDRE PERRY

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 3:05-CR-17-ALL


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Maurice Andre Perry appeals the district court’s limited grant of his
motion for a sentence reduction. See 18 U.S.C. § 3582(c)(2). Perry contends that
the district court erred by failing to afford him the opportunity to review and
comment on the addendum to the presentence report (PSR) that was prepared
in connection with his motion.
       The Government does not dispute that Perry was entitled to an
opportunity to review and comment on the PSR prior to the district court’s

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-40775

ruling. See United States v. Mueller, 168 F.3d 186, 189 (5th Cir. 1999). We
conclude that on this record, we cannot determine whether the district court
considered the merits of the arguments raised in Perry’s untimely motion for
reconsideration, nor can we conclude that any error was harmless. See id.;
United States v. Andrews, 390 F.3d 840, 846 & n.9 (5th Cir. 2004). Accordingly,
we vacate the judgment of the district court and remand to permit the district
court to consider the arguments asserted by Perry in his motion for
reconsideration. We express no opinion on the disposition of Perry’s motion on
remand.
      VACATED AND REMANDED.




                                      2